Citation Nr: 0520330	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fatty tumors 
(lipomas) of the right leg, claimed as due to exposure to 
herbicide agents in Vietnam.

3.  Entitlement to an increased disability rating for 
service-connected right eye vision loss, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  Service in Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The service connection claims

In a May 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for PTSD and 
fatty tumors of the right leg.   The veteran disagreed with 
the May 2002 rating decision, and his appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in January 2003.  

In December 2003, the Board remanded the PTSD and fatty tumor 
claims.  
After the requested development was accomplished, the RO 
issued a supplemental statement of the case that continued 
the previous denials.  

The increased rating claim

In an April 2005 rating decision, the RO granted service 
connection for right eye vision loss and assigned a 
noncompensable disability rating.  As will be discussed in 
the REMAND section below, the veteran filed a notice of 
disagreement as to the disability rating assigned; however, 
no statement of the case (SOC) has yet been issued.  The 
Board therefore does not have jurisdiction to address that 
appeal.

The issue of entitlement to an increased disability rating 
for service-connected right eye vision loss is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD.

2.  During his service, the veteran was not engaged in combat 
with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

4.  The competent and probative evidence of record does not 
relate the diagnosis of PTSD to the veteran's claimed in-
service stressors.

5.  The veteran did not have lipomas or fatty tumors of the 
right leg.  The competent and probative evidence of record 
does not relate the claimed fatty tumors of the right leg to 
the veteran's military service, including presumed herbicide 
exposure during military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  Lipomas or fatty tumors of the right leg were not 
incurred as a result of the veteran's active military 
service, to include exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD and for fatty tumors of the right leg. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review 

The current standard of review is as follows:  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the required notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the 
notice sent by the RO must contain the following four 
elements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was notified by the May 2002 
rating decision, by the November 2002 SOC, and by the January 
2003 and April 2005 supplemental statements of the case of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in April 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "[r]elevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  On your behalf, VA will make reasonable 
efforts to get the following evidence: Relevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2004 letter told the veteran 
to send "dates of medical treatment during service[; ]the 
name and exact location of the dispensary, hospital, or other 
facility where you received treatment[; ]your rank and 
organization (division, regiment, battalion, company) at the 
time of treatment[; s]tatements from persons who knew you 
when you were in service and know of any disability you had 
while on active duty[; r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)[; 
e]mployment physical examinations[; m]edical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service[; p]harmacy prescription records[; and 
i]nsurance examination reports."  The letter also asked the 
veteran to "[s]end us any medical reports you have.  If you 
want us to obtain them for you, please complete and return 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors and/or hospitals concerning any treatment you 
received.  If you have received treatment at a Department of 
Veterans Affairs (VA) facility, furnish the date(s) and 
place(s).  We will obtain the report(s)."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter specifically 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us." 

The Board finds that April 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board notes that, even though the April 2004 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  Following receipt of 
the April 2004 letter, the veteran was afforded ample 
opportunity to respond and to submit or identify evidence 
pertinent to his claims.  The claims were subsequently 
readjudicated by the RO in April 2005.  Thus there has been 
no prejudice to the veteran stemming from the timing of the 
VCAA notice.  

Moreover, in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005), a timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Such is the case here. 

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, in response to the Board's December 2003 
remand the veteran underwent VA examinations in February 
2004, the results of which are reported below.  The RO 
obtained the veteran's service medical records and service 
personnel records.  In a January 2005 letter, the veteran 
stated that he received post-service treatment only from VA.  
The RO requested and obtained the veteran's VA outpatient 
treatment records.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Law and regulations which are specific to particular issues 
on appeal will be set forth below.

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran is seeking service connection for PTSD.  He 
essentially contends that he currently has PTSD as a result 
of stressors he experienced in Vietnam.  

Pertinent law and regulations 

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).   

Combat status

Section 1154 requires that a veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).



Analysis 

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, he contends that he has PTSD caused by 
stressful incidents he experienced in Vietnam.

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2004).

There is of record a current medical diagnosis of PTSD.  This 
was provided by the February 2004 VA examiner.  A February 
2002 PTSD evaluation also resulted in a diagnosis of PTSD.  
Diagnoses of PTSD are also reported in the VA outpatient 
treatment records.  Accordingly, element (1) has been 
satisfied.  

In addressing element (2), the Board must first discuss 
whether the veteran's service in Vietnam involved engagement 
in combat. 

The veteran's representative in the June 2005 informal 
hearing suggested that, because the veteran was assigned to a 
combat battalion, he should be considered as having engaged 
in combat.  He also requested that the case be remanded to 
obtain a combat chronology for the veteran's battalion.  In 
an October 1998 mental health note, the veteran informed the 
examiner that he served as a "tunnel rat" for two tours of 
duty.  For purposes of this discussion, the Board will assume 
that service as a "tunnel rat" involves combat.

The Board is unable to identify any objective evidence in the 
record which supports a conclusion that the veteran actually 
participated in combat.  The veteran's military occupational 
specialty, as listed on the Form DD-214, was construction 
machinery operator.  The veteran himself has stated that he 
ran a grader.  While this by itself does not necessarily 
preclude participation in combat, it does not demonstrate or 
even imply such participation.  

The veteran did not receive any decorations or awards 
indicative of combat status.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam.  Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  

In an August 2001 stressor statement, the veteran stated that 
he served in a combat zone.  However, Section 1154 requires 
that the veteran have actually participated in combat with 
the enemy, meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and does not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

In addition, service medical records do not show any injuries 
reflective of participation in combat.  Moreover, there is 
noting in the objective evidence of record which supports his 
October 1988 account of serving as a "tunnel rat".  
Official records indicate that he served as a construction 
machinery operator.  

The Board notes that this case is distinguished from the 
facts of Suozzi v. Brown, 10 Vet. App. 307 (1997), or 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Those cases 
involved documented incidents of combat.  In both cases, the 
existence of the claimed events was confirmed by official 
sources, as was the involvement of the veteran's unit; only 
the veteran's individual involvement was questioned.  In this 
case, however, the evidence from official sources does not 
show that any of the veteran's claimed stressors actually 
occurred.  

In essence, the only indication of combat participation is 
found in the veteran's own statements.  The Board finds that 
the veteran's statements to be outweighed by the lack of 
objective evidence indicating such participation.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Moreover, as 
will be addressed in more detail below, the Board does not 
find the veteran's statements with respect to what occurred 
in service credible.  
The Board therefore concludes that combat status has not been 
demonstrated in this case.  See Moreau, Dizoglio and Doran, 
all supra.

The Board observes in passing that although there is no 
evidence that the veteran ever engaged in combat with the 
enemy in Vietnam, there is evidence of his own petty 
misbehavior.  A January 14, 1969 DA Form 2627-1, shows that 
the veteran was charged under Article 15 for violating a 
lawful general regulation, to wit, USARV Circular 190-2 dated 
25 August 1968, by being in the off-limits village of Ke Joi.  
An October 11, 1968 DA Form 2627-1 shows that he was absent 
from his unit from 3:00 am to 8:30 am on October 6, 1968, and 
that he disobeyed an order not to leave camp, and was in the 
off-limits village of Tan Canh.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  See Moreau, 9 Vet. App. at 395; Dizoglio, 
9 Vet. App. at 166.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran, 6 Vet. 
App. at 289.  

The veteran has at various times referred to the following 
claimed stressors.
He was sniped or shot at.  An M-79 round was shot near him, 
but it did not go off.  He was reportedly responsible for the 
death of two Vietnamese "kids"- the first involved a girl 
trying to sell him an opened Coca Cola.  He suspected it was 
"laced with something" so he forced her to drink it and she 
died.  The second occurred when he shot at movement in some 
trees and it ended up being a "kid" that he killed.  He also 
described seeing dead bodies on the side of the road and  
having to bury enemy bodies with an end loader.  

The veteran also reported that another soldier in his company 
drowned and his body was found two days later, and that a 
friend of his was shot in the head.  The examiner noted that 
the last incident was initially omitted from the veteran's 
trauma list, but when re-questioned, he added it.  The 
veteran also stated that he acquired the nickname of 
"headhunter" resulting from his keeping an enemy head as a 
souvenir.  An October 1998 substance abuse treatment 
interview contains a notation that the veteran referred to 
killing a baby.  

A review of the claims file reveals that all reasonable 
attempts have been made by VA to verify the veteran's 
stressors.  It appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the record.  

The veteran's contentions as to seeing dead enemy bodies, and 
killing no less than three Vietnamese children, coming under 
sniper fire, and the like, are vague, without specific 
details, and are not subject to verification.  While the 
reports of a fellow serviceman being shot in the head and 
another solder drowning are potentially verifiable, the 
veteran has failed to provide even the most fundamental 
details, such as the names of the soldiers in question; these 
reports cannot be verified.  

In essence, the veteran's account is supported only by his 
own statements and testimony.  Under the regulation, this is 
not sufficient to permit service connection for PTSD.

Moreover, there is a disturbing pattern of inconsistencies 
and exaggerations in the veteran's presentation.  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden, supra.  In 
this case, the veteran's account varies in detail to such a 
degree that the Board simply cannot accept it at face value.  

For example, in an October 1998 discharge summary, the 
veteran referred to killing a baby.  However, this account 
does not appear in any of his examinations or other 
submissions.  In more recent accounts, he has claimed to have 
killed two kids, but did not describe killing a baby.  It is 
incredible that if such incident had in fact happened the 
veteran would not have brought it up on numerous occasions.

In a January 1999 psychiatric examination, the veteran 
described "a friend of mine had blew up next to me in the fox 
hole."  He reports that he keeps seeing the scene of his 
buddy's head being blown off.  Similarly, in a February 1999 
mental health note, the veteran described his most traumatic 
experience as when a friend next to him had his head blown 
off.  However, during  the February 2002 examination, the 
veteran described having a friend shot in the head, but did 
not describe that his head was blown off.  In none of the 
accounts was the veteran able to identify his so-called 
"friend "by name.  

The veteran reported to the February 2004 examiner that a 
little girl tried to sell him a Coke, which he suspected was 
poisoned.  He made her drink it and she later died.  When the 
examiner asked how he knew she died, he responded, "I could 
tell she was dying.  She was choking.  I just took off."  
However, in a May 1999 stressor statement, the veteran 
reported that the girl died in his arms.  

These changes in the veteran's accounts may be explained by a 
finding of a November 1998 psychology test report.  The 
examiner found that the veteran responded to the personality 
inventory in a manner that suggests a tendency to exaggerate 
his actual experience of distress and so his profile must be 
interpreted with caution.  

Based on the exaggerations, inconsistencies and 
contradictions in the veteran's account, as supported by the 
November 1998 psychology report, the Board concludes that the 
veteran's stressor statements are not credible.  

In summary, as noted above, because it has not been shown 
that the veteran engaged in combat, the law requires that 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.  Moreau, 9 
Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran, 6 Vet. App. at 289.  With 
respect to the stressors reported by the veteran, the 
credible evidence of record does not support the veteran's 
claims.  Accordingly, element (2) is not met, and the 
veteran's claim fails on that basis.

Medical nexus

With respect to element (3), while the February 2004 VA 
examiner provided a diagnosis of PTSD, he based the diagnosis 
on the veteran's "Vietnam experience" and his "activities 
in Vietnam."  He did not relate it to any specific stressor 
or stressors.  Accordingly, the Board finds that the February 
2004 opinion does not satisfy element (3).  The provisions of 
38 C.F.R. § 3.304(f) require a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  

A January 2002 PTSD evaluation contains the statement, "Vet 
apparently experienced some traumatic events in Vietnam."  
However, as with the February 2004 evaluation, the examiner 
did not provide an opinion linking PTSD to any particular 
stressor or stressors.  

While the February 2002 evaluation also resulted in a 
diagnosis of PTSD, the examiner did not specifically relate 
the diagnosis to the claimed stressors, but based it on the 
fact that a long-term residential PTSD unit diagnosed PTSD; 
and, on the fact that VA granted a VA non-service-connected 
pension based on PTSD.  Again, this opinion does not appear 
to meet the requirements of 38 C.F.R. § 3.304(f), in that 
PTSD is not linked to specific stressors.  

Other VA outpatient treatment reports, and reports associated 
with the veteran's SSA claim, also contain diagnoses of PTSD, 
but do not purport to relate such a diagnosis to specific 
stressors.  Moreover, such opinions cannot serve to establish 
service connection for PTSD in the absence of a verified 
stressor.

Because none of the medical opinions of record actually 
relates the diagnosis of PTSD to a particular stressor or 
stressors, the Board finds that element (3) is not met.  

Conclusion

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, although a current diagnosis of PTSD is established, 
there is evidence of the veteran's participation in combat 
and no credible corroborating evidence of the in-service 
stressor identified by the veteran, and the medical evidence 
does not relate the diagnosis to one of the veteran's claimed 
stressors.  In the absence of two of the required elements 
under 38 C.F.R. 
§ 3.304(f), the claim for service connection for PTSD is 
denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for fatty tumors 
(lipomas) of the right leg, claimed as due to exposure to 
herbicide agents in Vietnam.

The veteran is seeking service connection for fatty tumors of 
the right leg.  In essence, he contends that he was exposed 
to herbicides in Vietnam and that such exposure resulted in 
the fatty tumors.  

Pertinent law and regulations 

Presumptive service connection

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  See 38 C.F.R. § 3.309(e) (2004).  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232-59243 (1999).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran claims that he has fatty tumors or lipomas of the 
right leg that are related to herbicide exposure in Vietnam.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

With respect to element (1), current disability, there is no 
competent medical evidence that the veteran has, or ever had, 
lipomas.  The February 2004 VA examiner stated that the 
claimed "fatty tumors" of the right leg were most likely 
sebaceous cysts.  The examiner found no current residuals of 
such sebaceous cysts except for scars of the right thigh.

As determined by the February 2004 VA examiner, the veteran 
has current scar residuals on the right thigh from the 
removal of the lesion of undetermined type, but most likely a 
sebaceous cyst.  The Board can identify no competent medical 
evidence of record showing a diagnosis of a lipoma/fatty 
tumor.  While the veteran has stated that he had a fatty 
tumor of the right leg, he is not a medical professional, and 
he is therefore not competent to render such a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

An October 1998 substance abuse treatment note records that 
"[p]atient states he had a lipoma on the right" and "[t]here 
was a lipoma in the right thigh which is of long duration."  
However, this account appears to be merely a recitation of 
the veteran's statements, and as such the Board accords it 
little weight of probative value.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Similarly, an October 1998 mental health 
treatment note lists a right thigh lipoma as an Axis III 
general medical condition.  However, this is also presumed to 
be based on the veteran's account, since this was a mental 
health evaluation as there is no indication that the 
veteran's thigh was actually examined in conjunction with the 
finding.  

In short, all evidence which is supportive of a finding that 
the claimed lipoma exists or existed emanates from the 
veteran himself.  As discussed above, such evidence is not 
competent and is accorded no weight of probative value.  The 
only competent medical evidence of record, the opinion of the 
February 2004 VA examiner, is against the claim. 

Therefore, the first Hickson element is not met, and the 
veteran claim fails on that basis alone.  

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records do 
not show any diagnosis related to the right leg.  His service 
separation examination contains normal findings for the lower 
extremities.  The veteran stated on his September 1969 Report 
of Medical History that he had no history of skin diseases, 
tumor, growth, cyst or cancer.

There is no evidence of lipoma or fatty tumor in service or 
within the one year presumptive period after service, see 
38 C.F.R. § 3.309(a), and the veteran does not appear to so 
contend.  Sebaceous cysts are not among the chronic 
disabilities afforded the presumption of service connection 
when manifested to a compensable degree within the initial 
post-service year.

With respect to in-service injury, the injury referred to by 
the veteran is exposure to herbicides in Vietnam.  The 
veteran served in Vietnam during the Vietnam era, and he is 
therefore presumed to have been exposed to herbicides.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2004).  Accordingly, to the 
extent of such exposure, the second Hickson element is met.  

With respect to element (3), medical nexus, the disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision and do not include lipomas, fatty tumors or 
sebaceous cysts.  Therefore, the veteran is not entitled to 
presumptive service connection for Agent Orange exposure.

With respect to whether the veteran is entitled to service 
connection for lipomas or fatty tumors of the right leg, or 
sebaceous cysts, under the regular criteria for service 
connection, see Combee, there is no medical opinion of record 
that purports to relate the veteran's fatty tumors of the 
right thigh or sebaceous cysts to presumed herbicide exposure 
in service.  The February 2004 VA examiner specifically found 
no indication that the claimed lipomas were related to Agent 
Orange exposure.  

It is the veteran's responsibility to present and support a 
claim for benefits.  
See 38 C.F.R. § 5107(a) (West 2002).  Here, despite a VCAA 
letter which specifically requested such information and 
evidence, in compliance with 38 U.S.C.A. § 5103A, the veteran 
has pointed to no competent medical evidence that relates his 
fatty tumors of the right leg to herbicide exposure.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  In essence, the veteran believes 
that there is a relationship between his right leg disability 
(to the extent that one indeed exists) and his exposure to 
herbicides in Vietnam.  However, it is now well established 
that as a layperson without medical training the veteran is 
not competent to comment on medical matters such as diagnosis 
or etiology.  See Espiritu, supra.  

Therefore, with respect to a nexus to service, a 
preponderance of the evidence weighs against the claim.  The 
third Hickson element is not met.

Because two of the elements required to establish service 
connection (current disability and medical nexus) have not 
been met, service connection may not be granted.  The appeal 
is accordingly denied as to this issue.





ORDER

Service connection for PTSD is denied.

Service connection for lipomas or fatty tumors of the right 
leg is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected right eye vision loss, currently evaluated 
as noncompensably disabling.

In an April 2005 rating decision, the RO granted service 
connection for right eye vision loss and assigned a 
noncompensable disability rating.  In May 2005, the veteran 
disagreed with the rating assigned his right eye vision loss.  
The record does not reflect that an SOC has been issued by 
the RO or that the veteran has indicated a desire to 
terminate his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to VBA to direct that a SOC be issued.  

Accordingly, for the reasons stated above, this issue is 
REMANDED to VBA for the following action:

VBA should issue a SOC pertaining to the 
issue of entitlement to an increased 
rating for right eye vision loss, and in 
connection therewith, provide the veteran 
with appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


